         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                   11/23/2020
 Lodging Solutions, LLC d/b/a Accommodations
 Plus International,

                       Plaintiff,                                 19-cv-10806 (AJN)

                –v–                                               MEMORANDUM
                                                                 OPINION & ORDER
 Robert Miller, Fleetcor Technologies, Inc.,
 Travelliance, Inc., and Corporate Lodging
 Consultants, Inc.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiff Lodging Solutions, doing business as Accommodations Plus International

(“API”) has brought this lawsuit against its former employee Defendant Robert Miller; his new

employer, Defendant Corporate Lodging Consultants (“CLC”); its parent company, Defendant

Fleetcor Technologies; and a different Fleetcor subsidiary, Travelliance, Inc. Defendants now

move to dismiss the Amended Complaint in its entirety for failure to state a claim. For the

reasons set forth below, Defendants’ motion is GRANTED in part and DENIED in part.

I.     BACKGROUND

       The following facts are drawn from the Amended Complaint and assumed to be true for

purposes of this motion to dismiss.

       Plaintiff API is a travel management company that provides crew accommodations to

those in the transportation industry. Amended Complaint (Amend. Compl.), Dkt. No. 72, ¶¶ 25–

26. That is, when crews in the transportation industry (including airline and rail crews) need to

stay overnight, their employers will hire API to arrange for the accommodations. Id. API in turn

                                                    1
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 2 of 20




will negotiate favorable rates for its clients. Id. The centerpiece of API’s business is its

Technology Platform, which is customized for each client’s specifications. Id. ¶ 29. Some of

these client demands can be highly specific, such as the particular floors on which crews must

sleep or their distance from the airport. Id. Plaintiff alleges that its clients require it to sign non-

disclosure agreements for much of the information entered into the Technology Platform and that

it treats this information as highly confidential. Id. ¶¶ 29–30.

        Robert Miller was formerly Vice President of Business Development for Plaintiff.

Because of his position, Miller was allegedly one of the few employees who had access to all of

Plaintiff’s confidential information, such as the details of its contracts with clients, incentives

provided to clients, client specifications, how the technology platform functions, and its

negotiations with accommodation vendors. Id. ¶ 31-32, 35–36. Miller’s employment agreement

included a confidentiality provision. Id. ¶¶ 39, 44–45. It also included a restrictive covenant that

prohibited Miller for one year after he left Plaintiff’s employ, from being “employed by,

consult[ing] with, own[ing], operat[ing] or be[ing] associated in any similar capacity with”

Travelliance, one of Plaintiff’s main competitors. Id. ¶¶ 43, 53–54.

        In June of 2018, Fleetcor approached Plaintiff about potentially being acquired by

Fleetcor. Id. ¶ 48. As a prerequisite to these negotiations, Plaintiff insisted that it and Fleetcor

enter into a non-disclosure agreement. Id. ¶ 49. As discussed below, that agreement included a

restrictive covenant that prohibited Fleetcor from hiring API employees. Id. ¶¶ 50–51.

Acquisition negotiations between Plaintiff and Fleetcor allegedly continued into the fall of 2019,

but proved to be unfruitful. Id. ¶ 73.

        Meanwhile, Travelliance was allegedly attempting to hire away Plaintiff’s employees.

Travelliance tried to hire Paul Wardlow, another of Plaintiff’s Vice Presidents of Business



                                                       2
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 3 of 20




Development, but he declined. Id. ¶¶ 55-56. It also allegedly began soliciting Miller as early as

March 2019. Id. ¶ 58. Miller allegedly indicated to Wardlow that he would only be interested in

leaving Plaintiff if Fleetcor acquired Travelliance. Id. ¶ 57. On July 15, 2019, Plaintiff claims

Miller met with Fleetcor executives including the President of Fleetcor’s subsidiary, CLC. As its

name suggests, CLC operates in the corporate lodging space, as opposed to the transportation

sector. Id. ¶ 82. But it also allegedly competes with API to provide lodging for rail crews. Id.

¶ 61. Miller claims that he “had agreed upon employment terms that would go into effect after

Fleetcor acquired Travelliance.” Id. ¶ 63. Plaintiff claims that Miller’s acceptance, as well as

Fleetcor’s offer, was conditioned on Fleetcor successfully acquiring Travelliance. Id. Due to

rumors of Miller’s departure, Plaintiff asked Travelliance and Fleetcor whether Travelliance was

soliciting Miller or other employees. Travelliance allegedly denied soliciting Plaintiff’s

employees, while Fleetcor responded that that they could not comment because they did not own

Travelliance. Id. ¶¶ 64–65.

       Subsequently, on October 2, 2019, Fleetcor announced that it was acquiring Travelliance.

Id. ¶ 66. Plaintiff alleges that it asked Fleetcor on October 7, 2019 whether it was soliciting

Miller, and that Fleetcor falsely responded that it would abide by its agreements. Id. ¶¶ 70–73,

169.

       Then, on October 18, 2019, Miller submitted his letter of resignation to Plaintiff. Id.

¶ 77. As discussed below, Plaintiff alleges that in the days and hours leading up to his

resignation, Miller repeatedly accessed confidential information on an external hard drive. Id.

¶¶ 77, 79. Plaintiff further alleges that Miller deleted some of the files on the external hard drive

before returning it to Plaintiff, which prevents Plaintiff from determining the full extent of the

information Miller was accessing in advance of his resignation. Id. ¶ 79.



                                                      3
          Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 4 of 20




         Miller’s letter of resignation stated that he would be working “for Fleetcor, working

exclusively in the company’s Corporate Lodging businesses.” Id. ¶ 82. In response to cease-

and-desist letters sent by Plaintiff, Fleetcor allegedly stated that “Miller will work for CLC, a

wholly-owned subsidiary of Fleetcor, which has separate leadership, separate budgets, separate

sales and financial objectives, and which runs independently of Travelliance. Mr. Miller will be

reporting to the President of CLC, not the President of Travelliance.” Id. ¶ 85. This lawsuit

followed.

II.      LEGAL STANDARD

         To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff is not required to provide “detailed factual allegations” in the complaint but

must assert “more than labels and conclusions.” Twombly, 550 U.S. at 555. Ultimately, the

“[f]actual allegations must be enough to raise a right to relief above the speculative level.” Id.

The Court must accept the allegations in the complaint as true and draw all reasonable inferences

in the non-movant’s favor. ATSI Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).

III.     DISCUSSION

         A. Plaintiff has stated a misappropriation claim under the Defend Trade Secrets
            Act (Count 1)

         A claim under the Defend Trade Secrets Act (“DTSA”) requires that the plaintiff owns a

trade secret and that the defendant has misappropriated it. See 18 U.S.C. § 1836(b)(1).

         Under the DTSA, a trade secret is defined as “all forms and types of financial, business,

scientific, technical, economic, or engineering information . . . (A) the owner thereof has taken

                                                       4
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 5 of 20




reasonable measures to keep such information secret; and (B) . . . derives independent economic

value . . . from not being generally known . . . [or] readily ascertainable . . . [to] another person

who can obtain economic value from the disclosure or use of the information.” 18 U.S.C.

§ 1839(3). Plaintiff has alleged that it owned trade secrets, such as contract details, customer

requirements, details of arrangements with vendors, as well as other financial information.

Amend. Compl. ¶¶ 29–31, 77. Defendants argue that the information at issue such as “customer

information . . . qualifies for trade secret status only when it cannot be readily acquired from

non-confidential sources.” Dkt. No. 80, at 4. But Plaintiff has alleged that this information was

not publicly available and that it took numerous steps to safeguard its secrecy, such as limiting

access, requiring employees to sign non-disclosure agreements, and creating audit trails when

data is accessed. See Amend. Comp. ¶¶ 29–30, 33–40. Aside from mere contact information,

these allegations are plausible. The Amended Complaint also alleges that Plaintiff itself is

required by its own clients to sign non-disclosure agreements for much of this information. Id.

¶ 29.

        Likewise, Plaintiff has plausibly alleged that Miller misappropriated under the federal

standard. The DTSA creates three possible avenues to a finding of misappropriation: “(1)

acquisition, (2) disclosure, or (3) use.” AUA Private Equity Partners, LLC v. Soto, No. 17-cv-

8035, 2018 U.S. Dist. LEXIS 58356, at *12 (S.D.N.Y. Apr. 5, 2018). With regard to acquisition,

the DTSA provides that “acquisition of a trade secret of another by a person who knows or has

reason to know that the trade secret was acquired by improper means” constitutes

“misappropriation.” 18 U.S.C. § 1839(5)(A). Courts in this District have held that an employee

copying trade secret information for purposes unrelated to her employment in violation of a

confidentiality agreement constitutes misappropriation under the DTSA’s acquisition prong. See



                                                       5
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 6 of 20




ExpertConnect, L.L.C. v. Fowler, No. 18-cv-4828, 2019 U.S. Dist. LEXIS 114931, at *15–16

(S.D.N.Y. July 10, 2019); AUA Private Equity Partners, 2018 U.S. Dist. LEXIS 58356, at *20–

21.

       Defendants do not take issue with the holdings in these cases, but rather argue that the

Plaintiff has failed to plausibly allege that such acquisition occurred. Plaintiff alleges that

“[d]uring the week leading up to and including” the date of Miller’s resignation, Miller

repeatedly accessed trade secrets including information about “contract expiration dates, airline

and railroad client lists, technological solutions to client requirements, and API profitability

analyses.” Amend. Compl. ¶ 77. This list of information contains more than just contact

information and is specific enough to put Defendants on notice of what Miller is accused of

misappropriating. And while the mere allegation that Miller accessed trade secret information

may not be enough to support an allegation of acquisition, the unusual circumstances under

which Miller is alleged to have accessed the information are. Miller is alleged to have deleted

files from an external hard drive which prevents Plaintiff from determining the full scope of

information that Miller accessed and may have copied from that hard drive. Id. ¶ 79. Relatedly,

Miller is alleged to have “expressed his intent to ‘wipe’ his files before leaving API and to

establish a consistent pattern of conduct to prevent API from determining whether he accessed,

copied, or transferred files for illicit purposes.” Id. ¶ 80. And the allegation that he deleted the

files after viewing them could support an inference that Miller had no legitimate work purpose

for accessing them. Most important, the Amended Complaint claims that at least some of the

information Miller is alleged to have accessed had no connection to his employment duties, but

could be of use to Plaintiff’s competitors. Id. ¶ 81. Drawing all reasonable inferences in favor of

Plaintiff, these allegations are enough to support a plausible claim that Miller copied some of this



                                                      6
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 7 of 20




information for reasons unrelated to his employment with API. And if Miller in fact did so, then

he would have violated his alleged contractual duties not to copy confidential information and to

use that information only for work purposes. See id. ¶¶ 44–45. This is sufficient to state a claim

for misappropriation under the DTSA.

       B. Plaintiff has failed to state a claim for common law misappropriation and breach
          of the duty of loyalty (Counts 3 and 4)

       Plaintiff also brings claims for common law misappropriation and breach of the duty of

loyalty related to its confidential information. Unlike the DTSA, the standards for these claims

require that Plaintiff allege that Miller actually used or disseminated the information, not just

improperly acquired it. See Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117 (2d

Cir. 2009) (common law misappropriation and unfair competition); Leary v. Al-Mubaraki, No.

18-cv-48, 2019 U.S. Dist. LEXIS 170117, at *9–11 (S.D.N.Y. Sept. 30, 2019) (breach of duty of

loyalty); Mercer Health & Benefits LLC v. Digregorio, 307 F. Supp. 3d 326, 353–354 (S.D.N.Y.

2018) (common law misappropriation, unfair competition, and breach of duty of loyalty). The

Amended Complaint lacks any well-pleaded allegation that Miller used or disseminated this

information, and Plaintiff in fact does little to contest this point. Therefore, these claims are

dismissed.

       C. The Claim for Breach of Miller’s Employment Contract Fails (Count 2)

       Plaintiff also alleges that Miller breached several provisions of his employment contract

with API. First, Plaintiff claims that Miller’s move to Fleetcor/CLC violated a restrictive

covenant provision. As part of his employment agreement, Miller agreed “for a period of one (1)

year following the termination of [his] employment with API” not to “[b]e employed by, consult

with, own, operate or be associated in any similar capacity with the following competitive travel

management companies that perform travel management services provided by API or any of its

                                                      7
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 8 of 20




affiliated entities: Hotel Connections, Travelliance, TLX.” Amend. Compl. ¶ 43. Under New

York law, restrictive covenants “should be strictly construed.” Brown & Brown, Inc. v Johnson,

34 N.E.3d 357, 361 (N.Y. 2015) (quoting Gramercy Park Animal Center, Inc. v. Novick, 362

N.E.2d 608, 609 (N.Y. 1977)).

       Plaintiff has failed to allege that Miller actually breached this provision. Even drawing

all inferences in favor of Plaintiff, the Amended Complaint at most alleges that Miller is now

working for Fleetcor in the corporate lodgings sector, not the travel lodgings sector that Plaintiff

or Travelliance competes in. Amend. Compl. ¶¶ 82–90. Miller may or may not be doing his

corporate lodgings work for Fleetcor’s CLC subsidiary. Id. ¶¶ 85–86. The Amended Complaint

does not allege that Miller works for or is associated with one of the three specifically

enumerated “competitive travel management companies that perform travel management

services provided by API or any of its affiliated entities: Hotel Connections, Travelliance, TLX.”

Amend. Compl. ¶ 43.

       Plaintiff argues that because Fleetcor owns Travelliance, Miller’s new employment

somehow falls within the ambit of the restrictive covenant, placing particular emphasis on the

“associated in any similar capacity” language. Even if the two companies are “associated” in

some manner, that does not mean that Miller himself is “associated” with Travelliance in a

capacity “similar” to “employ[ment] . . . consult[ing] . . . own[ership], [or] operat[ion].” Id. The

Amended Complaint does not allege that Miller will be doing work of any kind for Travelliance.

As Defendants observes, the language in the restrictive covenant does not extend to parents or

affiliates of the named companies. And New York law requires restrictive covenants to be

strictly construed. See Brown & Brown, 34 N.E.3d at 361. Plaintiff also notes that Miller only

agreed to change jobs because Fleetcor acquired Travelliance. It is true that Miller may have



                                                     8
         Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 9 of 20




changed jobs because he ultimately wants to work for Travelliance, but realized that he needed to

do something else during the one-year restricted period after he left Plaintiff. And it may also be

true that by acquiring Travelliance, Fleetcor was able to meet this demand by giving Miller a

different job for a year, after which he would be free to move to Travelliance. But even if this

theory is correct, it would not mean that Plaintiff has been deprived of the benefit for which it

bargained: that Miller would not compete against Plaintiff with Travelliance for one year

following the termination of his employment with Plaintiff.

       Plaintiff also argues that Miller breached his employment agreement by failing to give

written notice (including the name of the new employer) before accepting a new job, failing to

provide his new employer with a copy of his API employment agreement, and failing to give

Plaintiff notice of his intent to accept a new job. However, the Amended Complaint lacks a

theory of damages to go along with these alleged breaches. In its opposition, the Plaintiff claims

that because of these breaches, Plaintiff was forced to take steps to mitigate its damages

including by conducting a forensic exam. But the flaw with these allegations is that they do not

appear in the Amended Complaint.

       Accordingly, the claim that Miller breached his employment contract is dismissed.

          D. The Tortious Interference Claim Fails (Count 5)

       Plaintiff also brings a claim against the corporate Defendants for tortious interference

with Miller’s employment contract. A claim for tortious interference requires, among other

things, an actual breach of the contract at issue and damages resulting therefrom. See Rich v.

Fox News Network, LLC, 939 F.3d 112, 126–27 (2d Cir. 2019). Because Plaintiff has failed to

allege a claim for breach of the employment contract, the tortious interference claim fails as well.




                                                     9
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 10 of 20




           E. The Claim for Breach of the Non-Disclosure Agreement’s No-Poaching
              Covenant Is Dismissed (Count 6)

       Plaintiff alleges that by hiring Miller, the corporate Defendants breached a no-poaching

covenant that Fleetcor had previously entered into in connection with the parties’ acquisition

negotiations. When Fleetcor approached Plaintiff about the possibility of acquisition, Plaintiff

insisted on a non-disclosure agreement as a prerequisite to any negotiations. Amend. Compl.

¶¶ 48–49. Fleetcor and Plaintiff entered into a non-disclosure agreement that also contained the

following no-poaching clause: “Fleetcor agrees that it shall not, directly or indirectly, solicit or

hire, or attempt to solicit or hire, any employee or independent contractor of API (or any of

API’s affiliates) on behalf of Fleetcor or any other entity, nor shall Fleetcor induce, or assist any

other entity to induce, any employee or independent contractor of API (or any of API’s affiliates)

to terminate or breach an employment, contractual or other relationship with API.” Id. ¶ 156.

Defendants do not dispute that Plaintiff has alleged a breach of this provision. But they argue

that this provision is unenforceable here. The Court agrees.

       Restrictive covenants like the clause in question “warrant[] judicial scrutiny beyond

general contract principles.” MasterCard Int’l Inc. v. Nike, Inc., 164 F. Supp. 3d 592, 601

(S.D.N.Y. 2016). Such covenants restrict competition and therefore “must be reasonable” to be

enforceable. Chevron U.S.A., Inc. v. Roxen Service, Inc., 813 F.2d 26, 28 (2d Cir. 1987). “[T]he

formulation of reasonableness may vary with the context and type of restriction imposed.” Reed,

Roberts Associates, Inc. v. Strauman, 353 N.E.2d 590, 593 (N.Y. 1976).

       The parties do not dispute these principles, but they differ on how rigorously a court

should scrutinize a no-poaching agreement like this one. Defendants would have the Court apply

the strict standard applicable to restrictive covenants that are part of employment agreements.

Courts will enforce a restrictive covenant in an employment contract “only if it: (1) is no greater

                                                      10
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 11 of 20




than is required for the protection of the legitimate interest of the employer, (2) does not impose

undue hardship on the employee, and (3) is not injurious to the public.” BDO Seidman v.

Hirshberg, 712 N.E.2d 1220, 1223 (N.Y. 1999) (emphasis in original). Plaintiff contends that

the Court should instead treat the no-poaching covenant like a non-compete agreement made in

connection with the consummated sale of a business. These agreements, it contends, are

presumptively enforceable. However, even under the more lenient standard applicable to non-

compete agreements in connection with the sale of a business, courts will only enforce a

restrictive covenant if it is “reasonable in time, scope and extent.” Reed, Roberts, 353 N.E.2d at

593.

       Neither the cases dealing with employment agreements nor those dealing with the sale of

a business are a perfect fit for analyzing a no-poaching covenant contained in a non-disclosure

agreement. The interests involved are different. A restrictive covenant contained in an

employment agreement “may result in the loss of an individual’s livelihood,” and so must

receive particularly rigorous scrutiny. Baker’s Aid, a Div. of M. Raubvogel Co. v. Hussmann

Foodservice Co., 730 F. Supp. 1209, 1214 (E.D.N.Y. 1990) (citing American Inst. of Chem.

Eng’rs v. Reber–Friel Co., 682 F.2d 382, 387 (2d Cir. 1982)). The no-poaching agreement here,

of course, would not prevent Miller from working in his chosen field; it would only prevent him

from working for Fleetcor. However, Plaintiff’s interests are also weaker than those of the buyer

of a business who bargains for the seller to refrain from competing with the newly sold business.

Declining to enforce the no-poaching covenant would not subvert the confidentiality obligations

at the heart of the non-disclosure agreement. Enforcing it, on the other hand, would limit the

employment options of nonparties to the agreement. Unfortunately, there is a paucity of




                                                    11
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 12 of 20




authority under New York law governing the reasonableness of a restrictive covenant outside the

circumstances of an employment agreement or completed sale of a business.

       Some district courts have applied a third test, a “simple rule of reason” analysis, for

“restrictive covenants in ordinary commercial contracts, such as a licensing agreement” that do

not fit into one the two buckets described above. Mathias v. Jacobs, 167 F. Supp. 2d 606, 611

(S.D.N.Y. 2001); see also Crye Precision LLC v. Bennettsville Printing, 755 F. App’x 34, 36–37

(2d Cir. 2018) (collecting cases). Under this analysis, courts will “balance[e] the competing

public policies in favor of robust competition and freedom to contract.” DAR & Assocs., Inc. v.

Uniforce Servs., Inc., 37 F. Supp. 2d 192, 197 (E.D.N.Y. 1999). This includes consideration of

“the totality of the circumstance,” and whether “the covenant: (1) protects a legitimate business

interest; (2) is reasonable in regard to geographic scope and temporal duration; and (3) the

degree of hardship imposed upon the party against whom the covenant is enforced.” Navajo Air,

318 F. Supp. 3d at 649. At least one court in this circuit has applied this test to a non-

competition clause that was part of a non-disclosure agreement entered into in advance of merger

negotiations. See Calico Cottage, Inc. v. TNB, Inc., No. 11-cv-336, 2014 U.S. Dist. LEXIS

137816, at *13, 19–22 (E.D.N.Y. Sept. 29, 2014) (holding that a factual dispute remained as to

whether there was a sufficient nexus between the shared information and any unfair

competition).

       The Court need not decide precisely what standard applies on these facts because the

agreement is plainly unreasonable. See Crye Precision, 755 F. App’x at 37. Regardless of the

particular context, the reasonableness inquiry under New York law focuses on the causal

connection between the larger agreement, the breach at issue, and the interest that would be

served by enforcing that contract and remedying that breach. In the sale-of-business context,



                                                     12
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 13 of 20




courts will enforce restrictive covenants “to protect the goodwill integral to the business from

usurpation by the former owner while at the same time allowing an owner to profit from the

goodwill which he may have spent years creating.” Reed, Roberts, 353 N.E.2d at 593.

Enforcement of the restrictive covenant is necessary to protect the buyer’s benefit of the bargain.

But this rationale would not apply to a non-compete provision that restricted the seller from

competing with some other business owned by the buyer in a different industry, or for an

unlimited duration. Likewise, in the employment agreement context, courts will enforce

restrictive covenants to “prevent[] former employees from exploiting or appropriating the

goodwill of a client or customer, which had been created and maintained at the employer’s

expense” as a result of the employment relationship. BDO Seidman, 712 N.E.2d at 1225. But a

covenant that prevented a former employee from soliciting clients “with whom a relationship

with [the former employee] did not develop through” their prior employment would be too

broad. Id. Whatever the context, restrictive covenants may be enforced only so far as they

protect a legitimate interest connected to the larger agreement in which they are situated. New

York law does not allow enforcement of freestanding restrictive covenants to protect bare

anticompetitive interests. See id. at 1224.

       Plaintiff acknowledges in its opposition that the impetus for the non-disclosure

agreement, including the no-poaching covenant, was that “Fleetcor obtained API’s confidential

information about the nature, origin, maintenance, and value of its goodwill” during the

acquisition negotiations. Dkt. No. 88, at 17. “The no-poaching provision was specifically

designed to protect that goodwill . . . .” Id. In other words, the parties added the no-hire

provision because Plaintiff was concerned that Fleetcor would hire away employees as a result of

information that it learned during the negotiations. Indeed, it would be hard to conceive of any



                                                     13
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 14 of 20




other rational reason for including a no-hire provision in a non-disclosure agreement, other than

an illegitimate, anti-competitive motive. Assuming that this interest is sufficient under New

York law to support a no-hire provision, enforcement of the provision requires that there be a

causal connection between information disclosed during the negotiations and the hiring of the

employee. See Calico Cottage, 2014 U.S. Dist. LEXIS 137816, at *19 (enforcement of non-

compete provision in non-disclosure agreement requires “connecting the disclosed information

with the subsequent, alleged unfair competition.”).

       The Amended Complaint lacks any allegation that Miller’s hiring had anything to do with

information disclosed during the negotiations. It does not describe the information disclosed

during the negotiations except to say that “API disclosed only the least necessary amount of

proprietary, confidential, and trade secret data and information.” Amend. Compl. ¶ 47. If

anything, the Amended Complaint suggests that Travelliance developed an interest in hiring

Miller before its acquisition by Fleetcor. Id. ¶¶ 57–58. Furthermore, Plaintiff’s argument that it

suffered harm from Miller’s switch because he is “a very well-known individual in this space”

undercuts its suggestion that its disclosures during the negotiations led to Miller’s hiring. See

Dkt. No. 88, at 19, 21. If Miller was already well known in the industry, it is less likely his

hiring was a result of information Fleetcor learned during the negotiations.

       Because Plaintiff fails to allege any connection between Miller’s hiring and the non-

disclosure agreement, enforcement of the no-hire provision would be unreasonable in this case.

The purpose of the no-hire provision was to protect information disclosed during the negotiations

as a result of the non-disclosure agreement from being used to undermine Plaintiff. Enforcing it,

under the facts alleged, would not serve that purpose in any way. The Court need not decide




                                                      14
           Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 15 of 20




what more, if anything, would be required to justify enforcing a restrictive covenant in this

context.

             F. The Negligent Misrepresentation Claim Is Dismissed (Count 7)

       Plaintiff also brings a negligent misrepresentation claim. It alleges that when “[w]hen

asked about soliciting Miller on or about October 7, 2019, and when API requested that Fleetcor

cease such activity, Fleetcor assured API that it would abide by its agreements.” Amend. Compl.

¶ 169. It claims this statement gives rise to a tort, because Fleetcor was soliciting Miller at the

time of the statement and ultimately hired him, in contravention of no-hire provision. Id. ¶¶ 73–

74, 170.

       “Under New York law, the elements for a negligent misrepresentation claim are that (1)

the defendant had a duty, as a result of a special relationship, to give correct information; (2) the

defendant made a false representation that he or she should have known was incorrect; (3) the

information supplied in the representation was known by the defendant to be desired by the

plaintiff for a serious purpose; (4) the plaintiff intended to rely and act upon it; and (5) the

plaintiff reasonably relied on it to his or her detriment.” Hydro Investors, Inc. v. Trafalgar

Power Inc., 227 F.3d 8, 20 (2d Cir. 2000).

       Plaintiff has failed to plausibly allege the existence of a special relationship. “A special

relationship may be established by ‘persons who possess unique or specialized expertise, or who

are in a special position of confidence and trust with the injured party such that reliance on the

negligent misrepresentation is justified.’” Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d

1104, 1109 (N.Y. 2011) (quoting Kimmell v. Schaefer, 675 N.E.2d 450, 454 (N.Y. 1996)). It

must “extend[] beyond the typical arm’s length business transaction.” Suez Equity Investors,

L.P. v. Toronto-Dominion Bank, 250 F.3d 87, 103 (2d Cir. 2001). The relationship between an



                                                      15
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 16 of 20




“ordinary buyer and seller” is not enough. Dallas Aero., Inc. v. CIS Air Corp., 352 F.3d 775,

788 (2d Cir. 2003). “[P]rofessionals, such as lawyers and engineers, by virtue of their training

and expertise, may have special relationships of confidence and trust with their clients,” for

example, but insurance agents usually do not. Murphy v. Kuhn, 682 N.E.2d 972, 974–75 (N.Y.

1997) (citations omitted).

       Plaintiff argues that it had a special relationship with Fleetcor because the acquisition

negotiations occurred over an extended period of time, and the parties entered into an extensively

negotiated non-disclosure agreement. But length of the negotiations has no plausible bearing on

whether there was a relationship of “confidence and trust” between the Plaintiff and Fleetcor.

And the existence of a non-disclosure agreement is of no assistance either. A special relationship

must be “independent of that created by the contract.” City of Syracuse v. Loomis Armored US,

LLC, 900 F. Supp. 2d 274, 303 (N.D.N.Y. 2012); see also Clark-Fitzpatrick, Inc. v. Long Island

R. Co., 516 N.E.2d 190, 194 (N.Y. 1987) (tort requires “violation of a legal duty independent of

the contract”). The mere existence of a non-disclosure agreement is insufficient. To the extent

the non-disclosure agreement is relevant, it suggests only that Plaintiff distrusted Fleetcor and

felt the need to add additional protections.

       Plaintiff has not plausibly alleged that it was in a special relationship of trust or

confidence with Fleetcor independent from its non-disclosure agreement. Its negligent

misrepresentation claim must be dismissed.

           G. Plaintiff Has Stated a Claim for Unfair Competition (Count 8)

       Plaintiff brings a claim for unfair competition under New York common law. “The

essence of an unfair competition claim under New York law is that the defendant has

misappropriated the labors and expenditures of another with some element of bad faith.”



                                                     16
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 17 of 20




Universal Instruments Corp. v. Micro Sys. Eng’g, Inc., 924 F.3d 32, 50–51 (2d Cir. 2019)

(internal quotation marks and citation omitted).

       Defendants do not address the appropriation element of the unfair competition claim but

do argue that Plaintiff has failed to plead bad faith. The Court disagrees. Plaintiff has alleged

that Defendants misrepresented whether they were soliciting Miller. Amend Compl. ¶ 169. It

further alleged that had Defendants told the truth, Plaintiff would have taken additional steps to

protect its employment relationship with Miller. Id. ¶ 75. This alleged act of deception is

enough to make out a plausible case of bad faith. Defendants protest that they only hired Miller

to gain a permissible economic advantage. Perhaps discovery will prove them correct. But the

Court cannot make such factual determinations on a motion to dismiss. The Court notes that

unfair competition is “a broad and flexible doctrine that depends more upon the facts set forth

than in most causes of action.” Barclays Capital Inc. v. Theflyonthewall.com, Inc., 650 F.3d 876,

895 (2d Cir. 2011) (quoting Roy Exp. Co. Establishment of Vaduz, Liech. v. Columbia Broad.

Sys., Inc., 672 F.2d 1095, 1105 (2d Cir. 1982)). Plaintiff has stated a plausible claim that it

applies here. Further factual development will determine whether it is right.

       Defendants also argue that any unfair competition claim would be duplicative of

Plaintiff’s contract claim for breach of the no-hire provision. But as Defendants recognize, this

argument would only apply to the extent that “plaintiff has pled a breach of contract claim.” Dkt.

No. 80, at 22 (quoting Apotex Corp. v. Hospira Healthcare India Private Ltd., No. 18-cv-4903,

2019 U.S. Dist. LEXIS 116335, at *17 (S.D.N.Y. July 12, 2019)). As discussed above, Plaintiff

has failed to do so, and the Court accordingly dismissed that breach of contract claim.

       Defendants’ motion to dismiss the unfair competition claim is denied.




                                                     17
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 18 of 20




            H. Plaintiff’s Promissory Estoppel Claim Is Dismissed (Count 9)

       Plaintiff brings a promissory estoppel claim based on Fleetcor’s agreement to the no-hire

provision of the NDA. See Amend. Compl. ¶ 181. “In New York, promissory estoppel has three

elements: a clear and unambiguous promise; a reasonable and foreseeable reliance by the party to

whom the promise is made, and an injury sustained by the party asserting the estoppel by reason

of the reliance.” Cyberchron Corp. v. Calldata Sys. Dev., 47 F.3d 39, 44 (2d Cir. 1995) (internal

quotation marks and citations omitted).

       As Defendants point out, however, the promissory estoppel claim is duplicative of the

breach of contract claim. Plaintiff counters that it should be allowed to plead promissory

estoppel as an alternative theory in the event that the no-hire clause is found to be invalid. But a

promissory estoppel claim cannot be used to, in effect, revive a breach of contract claim where

the clause in question was found to be unenforceable because it violated public policy. Reed

Elsevier, 2014 U.S. Dist. LEXIS 2640 at *36 (citing American Broadcasting Cos. v. Wolf, 420

N.E.2d 363, 369 (N.Y. 1981)). The vast majority of restrictive covenant cases will involve a

clear promise, reliance, and injury. Allowing litigants to use the equitable backstop of

promissory estoppel in this manner would subvert the scrutiny New York law applies to

restrictive covenants.

       Plaintiff’s promissory estoppel claim is dismissed.

            I. Plaintiff’s Claim for the Breach of the Covenant of Good Faith and Fair
               Dealing Is Dismissed (Count 10)

       Finally, Plaintiff claims that Defendants violated the implied covenant of good faith and

fair dealing by hiring Miller, despite allegedly misrepresenting that they would refrain from

doing so.




                                                     18
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 19 of 20




       Under New York law, the implied covenant “requires ‘that neither party . . . do anything

which will have the effect of destroying or injuring the right of the other party to receive the

fruits of the contract.’” Wilder v. World of Boxing LLC, 777 F. App’x 531, 535 (2d Cir. 2019)

(alteration in original) (quoting Kirke La Shelle Co. v. Paul Armstrong Co., 188 N.E. 163, 167

(N.Y. 1933)); see also M/A-COM Sec. Corp. v. Galesi, 904 F.2d 134, 136 (2d Cir. 1990); 511 W.

232nd Owners Corp. v. Jennifer Realty Co., 773 N.E.2d 496, 500 (N.Y. 2002). “Breach of the

covenant of good faith and fair dealing occurs . . . where the contract is not technically breached,

but one party has acted to destroy or injure the right of the other party to receive the benefit of

the contract.” Witherspoon v. Rappaport, 65 F. App’x 356, 359 (2d Cir. 2003).

       Because the no-hire provision is unenforceable, Defendants’ conduct did not deprive

Plaintiff of any fruit of the contract to which it was entitled. Hadami, S.A. v. Xerox Corp., 272 F.

Supp. 3d 587, 598 (S.D.N.Y. 2017) (“Because the duties imposed by the implied covenant of

good faith and fair dealing arise as a result of the formation of a contractual relationship between

the parties, a claim for breach of the implied covenant of good faith and fair dealing must be

dismissed when there is no valid and enforceable contract between the parties.”). Thus,

Defendants did not breach the implied covenant of good faith and fair dealing. This claim is

therefore dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss in GRANTED with respect to

the breach of contract claims (Counts 2 and 6), the common law trade secrets claim (Count 3),

the duty of loyalty claim (Count 4), the tortious interference claim (Count 5), the negligent

misrepresentation claim (Count 7), the promissory estoppel claim (Count 9), and the implied




                                                     19
        Case 1:19-cv-10806-AJN Document 93 Filed 11/23/20 Page 20 of 20




covenant of good faith and fair dealing claim (Count 10). It is DENIED with respect to the

DTSA claim (Count 1) and the unfair competition claim (Count 8).

       The Court will reschedule the initial pretrial conference by separate order.

       This resolves Dkt. No. 79.

       SO ORDERED.



Dated: November 23, 2020
       New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                                   20
